United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.R., Appellant
and
U.S. POSTAL SERVICE, NORTHERN
ILLINOIS PERFORMANCE CLUSTER,
Carol Stream, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-610
Issued: August 22, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 26, 2007 appellant filed a timely appeal of the November 29, 2007 merit
decision of the Office of Workers’ Compensation Programs, which found that she received an
overpayment of compensation, and an April 30, 2007 Office hearing representative’s schedule
award decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over
the merits of the claim.
ISSUES
The issues are: (1) whether appellant has established more than 15 percent right upper
extremity impairment and more than 10 percent left upper extremity impairment, for which she
received schedule awards; (2) whether appellant received an overpayment of $4,852.01 for the
period November 20, 2004 through July 8, 2006; and (3) whether the Office properly denied
waiver of the overpayment.

FACTUAL HISTORY
On September 4, 2003 appellant, a 39-year-old mail processor clerk, filed an
occupational disease claim for bilateral wrist and arm pain she attributed to her employment.
The Office accepted her claim for bilateral carpal tunnel syndrome, bilateral tendinitis of the
hands and wrists, and bilateral cubital tunnel syndrome and paid appropriate benefits.1 Appellant
was unable to work from November 2003 through September 2004 as a result of several
surgeries to her hands. She returned to work in a limited-duty position.
On April 20, 2005 appellant filed a Form CA-7 claim for a schedule award. In an
April 13, 2005 report, Dr. Jacob Salomon, a general surgeon, reviewed medical records and set
forth his examination findings of November 20, 2004. He opined that appellant had 34 percent
left arm impairment and 22 percent right arm impairment under the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides). Dr. Salomon
advised that appellant had de Quervain’s syndrome and arthritis of the thumbs and included such
conditions in the impairment rating.
The Office forwarded Dr. Salomon’s report, together with the medical evidence of file
and a statement of accepted facts, to an Office medical adviser for review. In an October 9, 2005
report, the Office medical adviser found that appellant reached maximum medical improvement
on November 20, 2004, the date of Dr. Salomon’s examination. Based on the findings contained
in Dr. Salomon’s April 13, 2005 report, the Office medical adviser opined that appellant had 21
percent right arm impairment and 14 percent left arm impairment.
By decision dated November 22, 2005, the Office granted appellant schedule awards for
21 percent right upper extremity impairment and 14 percent left upper extremity impairment.
The period of the schedule award was 109.20 weeks, from November 20, 2004 through
December 24, 2006.
Appellant disagreed with the Office’s November 22, 2005 decision and requested an oral
hearing before an Office hearing representative. By decision dated March 2, 2006, an Office
hearing representative found the case not in posture for decision due to a medical conflict
between Dr. Salomon and the Office medical adviser. The hearing representative found that,
while the medical adviser based his opinion on the physical findings noted in Dr. Salomon’s
report, he did not address why he disagreed with Dr. Salomon’s impairment rating. The hearing
representative further noted that there was no indication that the Office had accepted appellant’s
de Quervain’s syndrome and arthritis of the thumbs as work related, thus clarification was
needed with respect to bilateral thumb impairment. The case was remanded to the Office for
referral to an impartial medical examiner.
The Office referred appellant, together with a copy of the medical record, a statement of
accepted facts, and a list of questions, to Dr. Mukund Komanduri, a Board-certified orthopedic
1

The record reflects appellant had five separate surgeries, including the carpal tunnel release of the right hand,
carpal tunnel release of the left hand, two separate de Quervain’s releases, and revision of her keloid scar of her right
wrist.

2

surgeon, for an impartial medical evaluation to assess appellant’s bilateral upper extremity
impairment pursuant to the A.M.A., Guides. In a May 2, 2006 report, Dr. Komanduri noted the
history of injury, his review of the medical record, and presented findings on examination. He
noted a substantial diminishment of grip strength and thenar atrophy, as well as weakness of her
thumb abductors. Tenderness and pain over all of her incisions and scars with a positive Tinel’s
sign over her right cubital tunnel was also noted. Appellant had chronic fatigue and pain and
discomfort associated with her eight-hour workday. Examination findings revealed abductor
pollicis brevis (APB) strength in both hands as 4/5, full motion of the metacarpophalangeal (MP)
thumb joints and interphalangeal (IP) joints and full adduction in both thumbs. Both wrists had a
mildly positive Finkelstein maneuver, with full flexion of 60 degrees and full extension of 70
degrees, and full supination and pronation. Radial and ulnar deviation was normal.
Dr. Komanduri advised that appellant’s multiple levels of nerve entrapment and tendon
triggering were a classic picture for other causes, such as an autoimmune disorder,
hypothyroidism, diabetes or obesity. He advised that, until those conditions have been proven
not to exist, he could not assign causality to all of appellant’s complaints. Dr. Komanduri stated
that it was reasonable to assign causality for her carpal tunnel syndrome to her work activities
and possibly even the de Quervain’s tenosynovitis. However, he opined that the cubital tunnel
syndrome, which was only confirmed in the right elbow, the alleged lateral epicondylitis and
shoulder pain were not causally connected to her work activities at this time. Dr. Komanduri
stated that appellant reached maximum medical improvement on or about January 2005. He
further stated that his findings, in correlation with A.M.A., Guides, were substantially less than
that reported by Dr. Salomon and opined that he would rate such deficits as 11 percent of the
right arm and 7 percent of the left arm.
In a July 18, 2006 report, an Office medical adviser opined that appellant had a 15
percent impairment of the right arm and a 10 percent impairment of the left arm based on the
findings contained in Dr. Komanduri’s May 2, 2006 report. He noted that the range of motion
findings for both the thumb and wrist on both sides were documented as full in Dr. Komanduri’s
report as therefore resulted in no impairment. For the finding of loss of strength of 4/5 of the
APB, the medical adviser awarded three percent impairment for both the left and right arms
under Table 16-11, page 484 and Table 16-15, page 492 of the A.M.A., Guides. For
impairments due to pain in the right arm, he awarded 12 percent impairment. Under Table 1610, page 482 and Table 16-15, page 492 of the A.M.A., Guides, the medical adviser calculated a
two percent impairment resulting from a Grade 3 sensory deficit in the distribution of the dorsal
radial sensory nerve branch to the wrist; five percent impairment resulting from Grade 4 sensory
deficit in the distribution of the median nerve, and five percent impairment resulting from a
Grade 4 sensory deficit in the distribution of the ulnar nerve. Utilizing the Combined Values
Chart, he found that appellant had 12 percent right arm impairment from pain/sensory deficits.
For impairments due to pain in the left arm, the medical adviser awarded seven percent
impairment. Under Table 16-10, page 482 and Table 16-15, page 492 of the A.M.A., Guides, he
calculated two percent impairment resulting from a Grade 3 sensory deficit in the distribution of
the dorsal radial sensory nerve branch to the wrist and five percent impairment resulting from
Grade 4 sensory deficit in the distribution of the ulnar nerve. Utilizing the Combined Values
Chart, the medical adviser found that appellant had seven percent right arm impairment from
pain/sensory deficits. He used the Combined Values Chart to find 15 percent right arm
impairment and 10 percent left arm impairment. The medical adviser stated that, under page 494

3

of the A.M.A., Guides, additional impairment values are not given for decreased grip in
compression neuropathies. He additionally advised that maximum medical improvement was
obtained on November 20, 2004, as previously reported.
By decision dated August 15, 2006, the Office granted appellant a schedule award for 15
percent right arm impairment and 10 percent left arm impairment.
Also on August 15, 2006 the Office notified appellant of its preliminary determination
that she received an overpayment in the amount of $4,852.01 for the period November 20, 2004
through May 19, 2006 based on the fact that the schedule award of her upper extremities had
been recalculated. From its compensation worksheets, the Office noted that she had received
$56,594.36 in benefits for a permanent impairment rating for 14 percent left upper extremity
impairment and 21 percent right upper extremity impairment for the period November 20, 2004
through July 8, 2006 when she should have been paid $51,742.35 in benefits for 15 percent right
upper extremity impairment and 10 percent left upper extremity impairment for the period
November 20, 2004 through May 19, 2006. The Office further informed appellant of its
preliminary determination that she was without fault in creating the overpayment and requested
that she submit financial information within 30 days. It noted that waiver would be denied if she
failed to furnish the information requested.
Appellant disagreed with the Office’s August 15, 2006 schedule award determination and
requested an oral hearing, which was held February 14, 2007. In a March 6, 2007 report,
Dr. Salomon noted his findings on examination and opined that appellant had 39 percent left arm
impairment and 38 percent right arm impairment under the A.M.A., Guides.
By decision dated April 30, 2007, an Office hearing representative affirmed the Office’s
August 15, 2006 schedule award determination. The hearing representative found that the
weight of the medical opinion evidence was represented by Dr. Komanduri and the Office
medical adviser.2
By decision dated November 29, 2007, the Office finalized the overpayment
determination and found that appellant was not entitled to waiver of the $4,852.01 overpayment
of compensation created as a result of the schedule award recalculation. It directed that appellant
either repay the overpayment in full or contact the Office to arrange a repayment plan.
LEGAL PRECEDENT -- ISSUE 1
Section 8107 of the Federal Employees’ Compensation Act3 authorizes the payment of
schedule awards for the loss or loss of use of specified members, organs or functions of the body.
Such loss or loss of use is known as permanent impairment. The Office evaluates the degree of

2

The Office’s hearing representative noted that appellant did not wish to address the overpayment issue at the
hearing.
3

5 U.S.C. § 8107.

4

permanent impairment according to the standards set forth in the specified edition of the A.M.A.,
Guides.4
Office procedures5 provide that upper extremity impairment secondary to carpal tunnel
syndrome and other entrapment neuropathies should be calculated using section 16.5d and
Tables 16-10, 16-11 and 16-15.6
In situations where there are opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based on a proper
factual background, must be given special weight.7 When the Office obtains an opinion from an
impartial medical specialist for the purpose of resolving a conflict in the medical evidence and
the specialist’s opinion requires clarification or elaboration, the Office must secure a
supplemental report from the specialist to correct the defect in his original report.8
Office procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to the Office medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with the Office medical
adviser providing rationale for the percentage of impairment specified.9
ANALYSIS -- ISSUE 1
Due to the conflict in the medical opinion evidence between Dr. Salomon and the Office
medical adviser as to the permanent impairment of appellant’s right and left upper extremity
conditions, the Office properly referred appellant to Dr. Komanduri for an impartial medical
examination. After obtaining Dr. Komanduri’s opinion, the Office then sought an opinion from
an Office medical adviser.
The Board has carefully reviewed Dr. Komanduri’s report of May 2, 2006 which
determined appellant’s impairment to her left and right arms. Although Dr. Komanduri
determined that appellant sustained 11 percent impairment of the right upper extremity and 7
percent impairment of the left upper extremity, it is not clear how he made this rating in
accordance with the relevant standards of the A.M.A., Guides.10 Dr. Komanduri noted
4

See 20 C.F.R. § 10.404 (1999). Effective February 1, 2001, the Office began using the A.M.A., Guides (5th ed.
2001). See also Linda Beale, 57 ECAB 429 (2006).
5

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4
(June 2003). See also Cristeen Falls, 55 ECAB 420 (2004).
6

A.M.A., Guides 491, 482, 484, 492, respectively; see Joseph Lawrence, Jr., 53 ECAB 331 (2002).

7

J.M., 58 ECAB ___ (Docket No. 06-661, issued April 25, 2007); Gloria J. Godfrey, 52 ECAB 486 (2001).

8

Phillip H. Conte, 56 ECAB 213 (2004).

9

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).
10

See Tonya R. Bell, 43 ECAB 845, 849 (1992).

5

appellant’s complaints of pain; found that the APB strength in both hands was 4/5; and that the
range of motion findings for MP thumb joints and IP joints, the thumb, and the wrist were
normal. However, he failed to cite to the tables or charts of the A.M.A., Guides to support his
impairment rating or provide any rationale for his findings. Additionally, the Board notes that
Dr. Komanduri disagreed with some of the conditions accepted by the Office.11 Dr. Komanduri
also noted that he could not assign causality to all of appellant’s complaints. To the extent that
he did not consider impairment caused by preexisting conditions, the Board has held that, in
determining entitlement to a schedule award, preexisting impairment to the scheduled member is
to be included.12
The medical adviser utilized the findings in Dr. Komanduri’s May 2, 2006 report and
determined that appellant had 15 percent right upper extremity impairment and 10 percent left
upper extremity impairment. The Board has held that to properly resolve a conflict in medical
opinion, it is the impartial medical specialist who should provide a reasoned opinion as to a
permanent impairment to a scheduled member of the body in accordance with the A.M.A.,
Guides. An Office medical adviser may review the opinion, but the resolution of the conflict is
the responsibility of the impartial medical specialist.13 As the Office did not request a
supplemental opinion from Dr. Komanduri, the selected impartial medical specialist, the Board
finds that the conflict in medical opinion remains unresolved.
The case will be remanded for the Office to secure a supplemental report from
Dr. Komanduri regarding the extent of appellant’s permanent impairment of the right and left
upper extremities. If Dr. Komanduri is unable to clarify or elaborate on his opinion or if the
opinion is not forthcoming, the Office should refer the case to another appropriate impartial
medical examiner.14 After such further development as the Office deems necessary, it should
issue a de novo decision on the extent and degree of any employment-related impairment
involving appellant’s upper extremities which may entitle appellant to a schedule award.15
CONCLUSION
The Board finds that the conflict in the medical evidence was not properly resolved and
the case requires further development.

11

For example, the Office accepted bilateral cubital tunnel syndrome as employment related but Dr. Komanduri
indicated that this was not employment related. A medical report that does not adequately reflect the basic facts is
of little probative value. See Vernon R. Stewart, 5 ECAB 276, 280 (1953).
12

Peter C. Belkind, 56 ECAB 580, 586 (2005).

13

See Richard R. LeMay, 56 ECAB 341 (2005); Thomas J. Fragale, 55 ECAB 619 (2004).

14

See Nancy Keenan, 56 ECAB 687 (2005); see also Leonard W. Waggoner, 35 ECAB 461 (1983).

15

Due to the disposition of the schedule award issue, the fact and amount of any overpayment are not established.

6

ORDER
IT IS HEREBY ORDERED THAT the November 29 and April 30, 2007 decisions of
the Office of Workers’ Compensation Programs be set aside. The case is remanded for further
development consistent with this decision of the Board.
Issued: August 22, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

